Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 	
	Claims 17, 21-30 and 32-34 are under consideration in the instant Office Action.

All rejections of record are withdrawn in view of newly amended claims or upon further consideration.

New Rejections
Claim Objections
Claim 17 is objected to because of the following informalities: ”NGF” is an acronym which stands for “nerve growth factor” and needs to be spelled out in the claim, at least once in the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends from claim 21 which depends from independent claim 17. Claim 17 has the same dose range as claim 28. Therefore, claim 28 does not further limit the subject matter of the claim upon which it depends.  Claim 29 suffers from the issue since it depends from claim 28. Finally, claim 30 which depends from claim 29 also fails to further limit the subject matter of the claim upon which it depends. Claim 30 broadens the dose range since claim 29 has a range of 10-200g while the claim 30 now requires a range of 2-20g. The requirement of claim 30 broadens the scope of the claim it depends from since 2-9g is outside the scope of claim 29. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Cancelling claim 28 and changing the dependency of the other claims would overcome the rejection of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21, 24, 26-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et a., 2016 (6/3/2021, IDS Ref# 4).
Zheng teaches that ototoxicity is treated with NGF (see page 5, 1st paragraph) reads on the requirement of instant claim 17. Zheng teaches a method of treating sudden deafness, which included treating other ototoxicity symptoms in human subjects, comprising intratympanic administration of 18g of recombinant murine NGF and 20 g methylprednisolone in the pharmaceutically acceptable carrier saline once every 3 days for 2 consecutive weeks (page 1, abstract, page 2, 2nd paragraph) and page 4, 3rd paragraph) and reads on instant claims 17, 26-27, 28-30 and 32. 

Claims 17, 21, 24, 26, 28-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. 2016 (6/3/2021, IDS Ref# 3).
Yang teaches that ototoxicity is treated with NGF (see page 5, 2nd paragraph) and reads on instant claim 17. Yang teaches a method of treating sudden deafness, which included treating other ototoxicity symptoms in human subjects, comprising intratympanic administration of 20 g of recombinant murine NGF in a pharmaceutically .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et a., 2016 (6/3/2021, IDS Ref# 4) and Yang et al. 2016 (6/3/2021, IDS Ref# 3) as applied to claims 17, 21, 24, 26-30 and 32-34  above, and further in view of Liu et al., 2013 (12/21/2021, IDS Ref#2).

It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Zheng and Yang’s methods of treating hearing loss with NGF to minimize immunorejection concerns, because these methods encompass treating the loss of hearing in human subjects with ototoxicity and use the pharmaceutically acceptable excipients taught by Liu with intratympanic drug delivery to limit exposure of the drug when administered systemically and by pass the blood brain barrier (see page 88, bottom of 2nd column) and increases the concentration of the drug to the target organs, like the cochlea (see page 90, section 4.2-4.2.2). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant’s argument that Yang nor Zheng teaches treating ototoxicity .
.
Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649